EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Moses Xie – 74,491 on 3/17/2021.


In the claims: 
1.	(Previously presented) A method comprising:
displaying, on a computer system, one or more data visualizations derived by accessing remote data stored on one or more remote computer systems; 
receiving, on the computer system, a manipulation on a data visualization and in accordance therewith, accessing, using a query manager object of the computer system, particular remote data stored on the one or more remote computer systems;
receiving, in the computer system, a request to download the particular remote data that is specific to the manipulated data visualization; 
capturing a state of the manipulated data visualization at a time when the request to download is received by generating a query model Javascript Object Notation (JSON) object representing a state of the query manager object at the time when the request to download is received;
generating, by the computer system based on the query model JSON object, a remote data request for the particular remote data; 
receiving the particular remote data in the computer system; and
writing the particular remote data to a memory on the computer system; 
wherein the computer system uses the particular remote data to recreate the manipulated data visualization without further accessing the remote data. 
2.	(Currently amended) The method of claim 1 wherein said generating the remote data request for the particular remote data comprises:
recreating, based on the query model JSON object, the query [[model]] manager object at the time when the request to download is received for the remote data request,
wherein the remote data request is configured to use the query [[model]] manager object as recreated from the query model JSON object to query the one or more remote computer systems for just the particular remote data for recreating the manipulated data visualization.
3.	(Previously presented) The method of claim 1 further comprising storing, on the computer system, for each data visualization, a respective data set identification, a respective query model, and one or more respective data filters, wherein
the respective data set identification identifies one or more remote data sets in the remote data used to create a corresponding data visualization,
the respective query model represents a remote query on the remote data to retrieve data used for the corresponding data visualization, and
the respective data filters are particular filters used to produce the corresponding data visualization,
and wherein the remote data request is generated based further on the respective data filters.
4.	(Previously presented) The method of claim 3 wherein the remote data request is an HTTP request.
5.	(Original) The method of claim 3 wherein different data set identifications and query models are associated with particular corresponding data visualizations, and one or more of the data filters are associated with a plurality of data visualizations.
6.	(Previously presented) The method of claim 1 wherein each data visualization is generated by a corresponding widget logic, and each widget logic has a corresponding widget export manager, and wherein, in response to said receiving the request to download, a data exporter component creates a single job corresponding to each data visualization to be downloaded, wherein the single job receives a data set identification, a query model, and filters for a corresponding data visualization from the widget export manager and generates the remote data request for the corresponding data visualization.
7.	(Original) The method of claim 6 wherein the widget logic, the widget export manager, and the data exporter are implemented in Javascript code running in a browser.
8.	(Original) The method of claim 6 wherein the single job further receives a widget identification uniquely specifying a corresponding widget logic.
9.	(Previously presented) The method of claim 1 wherein each step of the method is performed by a web browser.
10.	(Previously presented) The method of claim 1 wherein the manipulation comprises calculations on particular fields of data represented by the data visualization.
11.	(Previously presented) The method of claim 10 wherein the chart data visualization has a corresponding chart widget logic and chart widget export logic.
12.	(Previously presented) The method of claim 1 wherein the manipulation comprises selection of one or more subsets of the remote data.
13.	(Previously presented) The method of claim 12 wherein the table data visualization has a corresponding table widget logic and table widget export logic.
14.	(Previously presented) The method of claim 1 wherein the at least one data visualization of the first data is a geospatial data map.
15.	(Previously presented) The method of claim 14 wherein the geospatial data visualization has a corresponding geospatial widget logic and geospatial widget export logic.
16.	(Previously presented) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
accessing, by a browser, one or more remote data sets;
interactively, in the browser, creating a plurality of data visualizations derived from the one or more remote data sets;
receiving, on the computer system, a manipulation on a data visualization and in accordance therewith, accessing, using a query manager object of the computer system, particular remote data stored on the one or more remote computer systems;

capturing a state of the manipulated data visualization when the request to download is received by generating a query model Javascript Object Notation (JSON) object representing a state of the query manager object at the time when the request to download is received;
generating, by the browser based on the query model JSON object, a remote data request for the particular remote data;
sending, by the browser, the remote data request to one or more remote computer systems that store the remote data sets;
receiving, in the browser, the particular remote data capable of recreating the manipulated data visualization without further accessing the remote data sets; and
writing the particular remote data to a memory on a local computer system via the browser.
17.	(Original) The non-transitory machine-readable medium of claim 16, further comprising storing in local memory, for each data visualization, one or more data filters, wherein the data filters are particular filters used to produce the corresponding data visualization, and wherein the remote data request further comprising the data filters.
18.	(Original) The non-transitory machine-readable medium of claim 17, wherein different data set identifications and query models are associated with particular corresponding data visualizations, and one or more of the data filters are associated with a plurality of data visualizations.
19.	(Currently amended) The non-transitory machine-readable medium of claim 16, wherein said generating the remote data request for the particular remote data comprises:
recreating, based on the query model JSON object, the query [[model]] manager object at the time when the request to download is received for the remote data request,
to use the query [[model]] manager object as recreated from the query model JSON object to query the one or more remote computer systems for just the particular remote data for recreating the manipulated data visualization.
20.	(Previously presented) A computer system comprising:
one or more processors;
memory; and
computer program code comprising instructions, executable on said one or more processors, the computer program code configured to:
display one or more data visualizations derived from remote data stored on one or more remote computer systems;
receive, on the computer system, a manipulation on a data visualization and in accordance therewith, accessing, using a query manager object of the computer system, particular remote data stored on the one or more remote computer systems;
receive a request to download the particular remote data that is specific to the manipulated data visualization;
capture a state of the manipulated data visualization at a time when the request to download is received by generating a query model Javascript Object Notation (JSON) object representing a state of the query manager object at the time when the request to download is received;
generate, based on the query model JSON object, a remote data request for the data specific to the manipulated data visualization; 
receive the particular remote data in the computer system; and
write the particular remote data to the memory on the computer system;
wherein the computer system uses the particular remote data to recreate the manipulated visualization without further accessing the remote data.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s remarks concerning the prior art reference of Chi1.  Chi is not seen to teach the ordered combination of elements including “capturing a state of the manipulated data visualization at a time when the request to download is received by generating a query model Javascript Object Notation (JSON) object representing a state of the query manager object at the time when the request to download is received generating, by the computer system based on the query model JSON object, a remote data request for the particular remote data; receiving the particular remote data in the computer system; and writing the particular remote data to a memory on the computer system; wherein the computer system uses the particular remote data to recreate the manipulated data visualization without further accessing the remote data”.
	An additional search was conducted, however, other references could not be found which render obvious the ordered combination of elements as claimed.  Therefore, claims 1-20 are allowed.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHERYL L HOLLAND/Examiner, Art Unit 2161              










































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chi et al., Patent Application Publication 2017/0220641.